APPEAL OF T. F. DRISCOLL.Driscoll v. CommissionerDocket No. 6458.United States Board of Tax Appeals4 B.T.A. 1008; 1926 BTA LEXIS 2122; September 24, 1926, Decided *2122 David L. Krebs, Jr., Esq., for the petitioner.  W. F. Gibbs, Esq., for the Commissioner.  LITTLETON*1008  LITTLETON: This appeal involves a deficiency of $70.60 for the calendar year 1922.  FINDINGS OF FACT.  Petitioner is a resident of Chicago, Ill.In anticipation of vocal engagements in a professional capacity, petitioner's wife studied under the instruction of professors of voice culture in New York City and Brookfield, Conn.  The cost of such instruction, including subsistence during the period thereof, together with the expenses of traveling from Chicago to New York and Boston, amounted to $900.  During 1922, the general health of petitioner's wife was such that, under the advice of her physician, she abandoned her plans for a professional career.  *1009  Petitioner and his wife filed a joint return for 1922, and claimed therein the above-named amount of $900 as a loss sustained in that year.  The Commissioner denied the deduction upon the ground that the expenditure at the time made was for educational purposes and of a personal character, and not a proper deduction from gross income as a loss in 1922.  Judgment for the Commissioner.*2123